

117 HR 1796 IH: Health Care Enrollment Innovation Act
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1796IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Mr. Bera introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Secretary of Health and Human Services to award grants to eligible State agencies to promote State innovations to expand health insurance coverage.1.Short titleThis Act may be cited as the Health Care Enrollment Innovation Act. 2.Promoting State innovations to expand coverage(a)In generalSubject to subsection (d), the Secretary of Health and Human Services shall award grants to eligible State agencies to enable such States to explore innovative solutions to promote greater enrollment in health insurance coverage in the individual and small group markets, including activities described in subsection (c).(b)EligibilityFor purposes of subsection (a), eligible State agencies are Exchanges established by a State under title I of the Patient Protection and Affordable Care Act (42 U.S.C. 18001 et seq.) and State agencies with primary responsibility over health and human services for the State involved.(c)Use of fundsFor purposes of subsection (a), the activities described in this subsection are the following:(1)State efforts to streamline health insurance enrollment procedures in order to reduce burdens on consumers and facilitate greater enrollment in health insurance coverage in the individual and small group markets, including automatic enrollment and reenrollment of, or pre-populated applications for, individuals without health insurance who are eligible for tax credits under section 36B of the Internal Revenue Code of 1986, with the ability to opt out of such enrollment.(2)State investment in technology to improve data sharing and collection for the purposes of facilitating greater enrollment in health insurance coverage in such markets.(3)Implementation of a State version of an individual mandate to be enrolled in health insurance coverage.(4)Feasibility studies to develop comprehensive and coherent State plan for increasing enrollment in the individual and small group market.(d)FundingFor purposes of carrying out this section, there is hereby appropriated, out of any funds in the Treasury not otherwise appropriated, $200,000,000 for each of the fiscal years 2023 through 2025. Such amount shall remain available until expended.